Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 Mar 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant presents Claims 1-18 for examination.  The Office rejects Claims 1-18 as detailed below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: the “determination unit configured to determine” found in independent Claim 2 and the corresponding dependent claims.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The Office rejects Claim 7 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim recites “wherein the main memory is a CPU, the first memory is an EEPROM, the second memory is an EEPROM, and the receiving unit is ASIC.”  The language is indefinite because a main memory and a CPU are not equivalent computer components, making the limitation’s meaning unclear.  For purposes of the prior art rejection below, the Office will interpret the claim as “the main memory is a RAM.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The Office rejects Claims 1-2, 4, 7-9, 13, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Tverdal (U.S. Pub. 2016/0283220 [IDS entry]):
As for Claim 1, Tverdal teaches a non-volatile first memory configured to store first data relating to an operation of the information processing apparatus (P1 ¶16 L1: “the memory stores (i) a boot-loader, (ii) a firmware module in a [non-volatile memory] firmware memory region [first memory], and (iii) a software application in a [non-volatile memory] software-application memory region [second memory]….”); a main memory configured to store the first data loaded from the first memory [i.e. RAM] (P2 ¶37 L5: “The processor 7, RAM 11 and flash memory 13 are interconnected in a conventional manner, e.g. using lines and buses (not shown).”); a receiver configured to receive second data from an external apparatus that manages the second data for updating the first data; a non-volatile second memory configured to store the second data received by the receiver (P5 ¶67 L1: “As shown in FIG. 4, the firmware module 23 starts to receive the new firmware [second data] module 40. It may temporarily buffer some of the received data in RAM, but it also starts writing the new firmware module 40 to Region 1 [second memory] of the flash memory 13, which previously held the software application 27, as it receives it.”); and a processor configured to: operate the information processing apparatus based on the first data loaded to the main memory from the first memory during start-up of the information processing apparatus, and update the first data stored in the first memory using the second data stored in the second memory while the information processing apparatus is operating (P5 ¶68 L1: “Once the entire new firmware module [second data] 40 has been received and written to the flash memory 13 [second memory], the old firmware module  [first data] 23 verifies a checksum, received from the peer device, for the new firmware module 40. …(¶70) Once the checksum for the new firmware module 40 is correct, the firmware module 23 passes control to the bootloader 22. …(¶71) As shown in FIG. 5, the boot-loader 22 then copies the new firmware module 40 from Region 1 [second memory] to the relevant addresses in Region 0 [first memory].”  This copying appears prior to restarting the machine [i.e., while the information processing apparatus is operating based on the first data loaded to the main memory]. ), wherein when power of the information processing apparatus is turned off while the first data is updating, the processor inhibits start-up of the information processing apparatus based on the first data during the next power-on and starts the information processing device using the second data stored in the second memory and updates the first data stored in the first memory again using the second data (P5 ¶77 L6: “The boot-loader 22' s main or only task in the updating process may simply be to copy the new firmware module 40 from Region 1 to Region 0. If the microcontroller 1 gets an un-expected reset (e.g. a power failure), before the old software application 27 has been fully overwritten by the new firmware module 40, execution will resume in the boot-loader 22, which simply passes control to the old firmware module 23. The old firmware module 23 maintains state so that is knows it must start receiving the new firmware module 40 over again….”)
As for Claim 2, which depends on Claim 1, Tverdal teaches further comprising: a determination unit configured to determine whether or not the second data is normal or abnormal based on a checksum of the second data stored in the second memory, wherein when the determination unit determines that the second data is abnormal, the receiver receives the second data again from the external apparatus (P5 ¶68 L1: “Once the entire new firmware module 40 has been received and written to the flash memory 13, the old firmware module 23 verifies a checksum, received from the peer device, for the new firmware module 40. If the checksum is not correct, the old firmware module 23 requests retransmission of the new firmware module 40 by the peer device.”)
As for Claim 4, which depends on Claim 1, Tverdal teaches wherein the processor is further configured to execute the update program while the information processing apparatus is operating (P5 ¶68 L1: “Once the entire new firmware module [second data] 40 has been received and written to the flash memory 13 [second memory], the old firmware module  [first data] 23 verifies a checksum, received from the peer device, for the new firmware module 40. …(¶70) Once the checksum for the new firmware module 40 is correct, the firmware module 23 passes control to the bootloader 22. …(¶71) As shown in FIG. 5, the boot-loader 22 then copies the new firmware module 40 from Region 1 [second memory] to the relevant addresses in Region 0 [first memory].”  This copying appears prior to restarting the machine [i.e., while the information processing apparatus is operating based on the first data loaded to the main memory]. )
As for Claim 7, which depends on Claim 1, Tverdal teaches wherein the main memory is a [RAM], the first memory is an EEPROM, the second memory is an EEPROM, and the receiving unit is ASIC (P1 ¶4 L1: “[0004] The processor on such a device may run software stored on non-volatile memory [first and second memory] (e.g. EEPROM or flash) on the device in order to control the radio communication logic according to a predetermined radio protocol, such as Bluetooth ™ or ZigBee™.  (5¶) One example of such a device is the applicant's nRF51822 radio-on-a-chip [i.e. an ASIC].”)
Claims 8-9 recite substantially the same subject matter as Claims 1-2, respectively, and stand rejected on the same basis accordingly.
Claims 13 and 15 recite substantially the same subject matter as Claims 1-2, respectively, and stand rejected on the same basis accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The Office rejects Claims 3, 5-6, 10-12, and 16-18 under 35 U.S.C. 103 as unpatentable over Tverdal in view of Frazer (U.S. Pub. 2005/0055595 [IDS entry]):
As for Claim 3, which depends on Claim 2, Tverdal does not explicitly teach the apparatus is an image forming apparatus.
But Frazer teaches wherein the receiver receives the second data, that is divided into a plurality of blocks, block by block, and the determination unit determines whether or not the second data is normal block by block based on a checksum of each of the plurality of blocks stored in the second memory (P7 ¶60 L8: “The particular method used to verify this correctness is not particularly limited and checksums, CRCs, digital signatures, etc. can be employed on all, or portions [blocks], of the transfer, as will be apparent to those of skill in the art. If the received contents are not correct, and contain one or more errors, the software or appropriate portions of it [blocks], can be retransmitted from the update server 36 to subscriber station 28 until a complete correct copy is received at subscriber station 28.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Tverdal and Frazer because breaking the transfer and verification of the firmware update into blocks allows for a more efficient update (single block instead of entire file) if one of the blocks is not transferred or received properly.
As for Claim 5, which depends on Claim 4, Tverdal does not explicitly teach the remaining limitations.
But Frazer teaches wherein the update unit restarts the information processing apparatus after the update of the first data stored in the first memory is completed (P8 ¶67 L10: “Alternatively, the subscriber system 28 can be rebooted to execute the new core firmware [after the update] and the auxiliary software can then be downloaded from the update server and stored in the new auxiliary software partition 112'.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Tverdal and Frazer because rebooting is the standard method for executing a new update.
As for Claim 6, which depends on Claim 1, Tverdal does not explicitly teach the remaining limitations.
But Frazer teaches wherein the receiver is further configured to compare a version of a first firmware stored in the first memory and a version of a latest firmware managed in the external apparatus to each other (P7 ¶64 L1: “After the new core firmware partition 108' is written, its contents are verified by subscriber station 28, which reads back the contents from the new core firmware partition 108' and compares them to the copy of the new core firmware in the RAM 82.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Tverdal and Frazer because comparing the external copy with the installed copy ensures both that the latest version has been installed and that it has not been corrupted in the process.
Claims 10-12 recite substantially the same subject matter as Claims 3 and 5-6, respectively, and stand rejected on the same basis accordingly.
Claims 16-18 recite substantially the same subject matter as Claims 3 and 5-6, respectively, and stand rejected on the same basis accordingly.
+-_+_+_+
The Office rejects Claim 14 under 35 U.S.C. 103 as unpatentable over Tverdal in view of Watanabe (U.S. Pub. 2018/0267793 [IDS entry]):
As for Claim 14, which depends on Claim 13, Tverdal does not explicitly teach the apparatus is an image forming apparatus.
But Watanabe teaches wherein operating the information processing apparatus comprises at least one of scanning, copying, and printing (P2 ¶36 L1: “[0036] FIG. 1 illustrates an exemplary hardware configuration of an image forming apparatus 100 according to a first embodiment. The image forming apparatus 100 includes a central processing unit (CPU) 101, a read only memory (ROM) 102, a random access memory 9, an operation unit 107, a nonvolatile memory 108, and an interface (I/F) 109. [0037] To implement various functions such as a copy function, a scanner function, a facsimile function, and a printer function, the CPU 101 comprehensively controls an operation of hardware in the image forming apparatus 100.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Tverdal and Watanabe because doing so would expand the usefulness of the method outlined in Tverdal to benefit copy/fax/scan/print devices, which have similar computer components and similar needs to efficiently update firmware.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached Mon-Fri 9am-5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call the examiner to set up a time or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C. T./
Examiner, Art Unit 2191
26 August 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191